Citation Nr: 1718005	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-00 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a right eye injury.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back injury.

3.  Entitlement to service connection for residuals of a right eye injury.

4.  Entitlement to service connection for a back injury.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to a compensable rating for bilateral hearing loss prior to September 19, 2012 and in excess of 10 percent from September 19, 2012.




WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from March 1965 to March 1968.
 
These matters come before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A Board hearing via videoconference was conducted in February 2017. A transcript of this hearing is contained within the electronic claims file. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issues of entitlement to service connection for a low back disorder and diabetes mellitus and entitlement to an increased rating for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. A June 1988 rating decision denied the Veteran's petition to reopen his claims of entitlement to service connection for a low back disorder and a right eye disorder. The Veteran was notified of his appellate rights, but did not submit new and material evidence within one year nor complete an appeal of the rating decision.

2.  Evidence received since the June 1988 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for a low back disorder and a right eye disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3.  The Veteran does not have a right eye disorder that was demonstrated during or as a result of his active service.  


CONCLUSIONS OF LAW

1. The June 1988 rating decision which denied the Veteran's claims of service connection for a low back disorder and a right eye disorder is final. 38 U.S.C.A. § 7105 (c) (West 2014).

2. Evidence received since the June 1988 rating decision in connection with Veteran's claim of entitlement to service connection for a low back disorder and a right eye disorder is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a grant of service connection for a right eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein. There is no issue as to providing an appropriate application or the completeness of the application.  VA advised the appellant of the information and evidence needed to substantiate a claim. The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 

VA has also satisfied its duty to assist. The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records. No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim. No further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d). Accordingly, the Board will address the merits of the claims as to the issues decided herein.

New and Material Evidence

The Veteran's claims of entitlement to service connection for back and right eye disorders were denied in a September 1968, November 1973, and June 1988 rating decisions.  The claims were initially denied in September 1968 because no disabilities were found upon examination.  In the most recent June 1988 rating decision, the VA determined that new and material evidence had not been received sufficient to reopen his claims.  The Veteran was notified and provided notice of his procedural and appellate rights. He neither perfected an appeal of the rating decision, nor did he submit new and material evidence within one year of the June 1988 denial. Therefore, the June 1988 rating decision is final. 38 U.S.C.A. § 7105.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996). Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the most recent June 1988 denial consists of service treatment records, a September 1973 VA examination showing residuals of trauma to the spine, and the Veteran's statements that he injured his eye and spine in service.  

The evidence received since the June 1988 rating decision includes treatment records showing a diagnosis of degenerative joint disease of the lumbar spine and diagnoses of   anatomical narrow angles OU, open angle glaucoma, senile cataract OU, and pseudophakia OD.  The record also contains additional lay statements and testimony by the Veteran regarding continuity of symptomatology since service.  This evidence was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the Veteran's claims of service connection, as it provides evidence of a current disability, which was absent at the time of the prior denial. See Shade, 24 Vet. App. at 118. Consequently, the Veteran's claims of entitlement to service connection for a spine disorder and a right eye disorder must be reopened.

In the decision below, the Board will address the right eye disability on the merits.  There is no prejudice to the Veteran as to that action as the RO has considered the matter on the merits.  The Board will proceed accordingly.

Service connection claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). 

The Veteran contends that he has a right eye disability as a result of an in-service injury.  The Board finds that the preponderance of evidence is against his claim of service connection.  

A June 1966 service treatment record showed that he was treated for an eye injury.  The Veteran was noted to have a "dilated vessel over temporal scleral OD for 4 months. Examination revealed mound-like elevation of peripheral iris."  In July 1968, a treatment record shows the Veteran had an "ill-defined condition, right eye, with dilated conjunctival vessel [and] old vitreo-retinal scar, right eye." The Veteran's February 1968 report of medical history upon separation indicated that he had "eye trouble."  He stated that his right eye was injured in Europe when a "machine gun blew open and hit [his] right eye." His 1968 discharge examination noted a burning sensation in the right eye but contained no evidence of an ocular injury or loss of vision.  

The Veteran underwent a VA examination of his eye in July 1968.  The examiner noted that the Veteran had an injury to his right eye but "now no problems except eye hurts occasionally." He was diagnosed with astigmatism but no additional eye disorders.  

The Veteran was afforded a VA examination in March 2013.  The examiner noted the records of the Veteran's in-service eye injury.  He diagnosed the Veteran with "diabetes without retinopathy, anatomical narrow angles OU, open angle glaucoma, senile cataract OU, and pseudophakia OD.  The examiner opined that 

"There has never been an eye condition from the service other than myopia/astigmatism which pre-existed his entry into service as documented in his entry exam and exit exams.  No evidence of right eye injury in those exams or any subsequent eye exams including today's examination. The present eye conditions are cataract OS which is age related, narrow angles corrected by laser iridotomy OU, and open angle glaucoma OU controlled with eye drops, both of which have an anatomical etiology.  Therefore, there is no new or material evidence of service connected right eye injury and the present eye conditions are bilateral, not right eye only and have no etiology related to the service event in 1966. "

At a January 2017 VA consultation, the examiner diagnosed the Veteran with diabetes without retinopathy, anatomical narrow angles OU, open angle glaucoma, senile cataract OU, and pseudophakia OD.  The examiner noted that the Veteran was struck in the right eye in service in 1966, but that there was never any eye examination evidence of an ocular injury or less of vision; rather, the only condition diagnosed as myopic astigmatism.  The examiner opined that the Veteran's eye "conditions are bilateral, not just of the right side, and are of an anatomical etiology or are age related."

The Veteran testified at the February 2017 Board hearing that he injured his right eye in service and has continued to experience infections in his eye.  He stated that his physician told him that these infections were caused by trauma.  

The Veteran is competent to report on matters observed or within his personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, as a layperson not shown to possess any pertinent medical training or expertise, the appellant is not competent to render an opinion on the etiology of any current eye disorder. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis). Thus, the Veteran's opinion that he currently has an eye disorder as a result of an injury during service is not a competent medical opinion and it cannot be assigned any probative weight. Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions. 

Specifically, although the Veteran was noted to have an eye injury in service, his discharge examination showed only a diagnosis of astigmatism.  It is noted that the refractive error pre-existed service.  Compensation is not generally paid for refractive errors of the eyes.  See 38 C.F.R. § 3.303(c).  Additionally, his post service eye diagnoses were specifically noted to be both bilateral and age-related, rather than only in his right eye and due to trauma or injury.  While the Board is cognizant that the Veteran has testified to ongoing burning or pain in his right eye, there is no disorder to which these symptoms are attributable and no examiner or treatment provider has ever ascribed the Veteran's eye disorders to service or the injury sustained therein.

Therefore, service connection for a right eye disorder is denied.  In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

As new and material evidence has been received, the Veteran's petition to reopen a claim of service connection for a low back disorder is granted.

As new and material evidence has been received, the Veteran's petition to reopen a claim of service connection for a right eye disorder is granted.

Service connection for a right eye disorder is denied.


REMAND

Regarding the Veteran's claim of service connection for a low back disorder, his service treatment records show that he injured his spine during service.  Current treatment records show that he has thoracic and lumbar spondylosis.  The Veteran alleges that he has been experiencing pain in his spine since service.  

The Veteran was afforded a VA examination in October 1973, at which time the examiner diagnosed "residuals of trauma, lumbar spine, nerve root pressure left lower extremity." The examiner also opined that "very early degenerative change of the lower apophyseal joints is seen. This is about what we would expect in a 31 or 32 year old person of fairly heavy build."  

The Board finds that a VA examination is necessary.  The October 1973 examination is inadequate because it does not provide an opinion as to whether the trauma sustained during service is etiologically related to the Veteran's current spine diagnoses.  Therefore, an additional examination must be obtained.  

Regarding the Veteran's claim of service connection for diabetes, the Board finds that a VA examination is necessary prior to adjudicating this claim.  The Veteran initially claimed that he has diabetes as a result of herbicide exposure in Vietnam.  However, the most probative evidence shows that the Veteran did not serve in the Republic of Vietnam. Despite the Veteran's assertions, the military records contain no evidence to support this assertion and rather, show affirmatively that the Veteran was stationed in Germany during the time period in question. Therefore, the Board finds in-service exposure to herbicides due to service in Vietnam cannot be presumed on this basis. 

Nevertheless, at the February 2017 Board hearing, the Veteran stated that his physicians told him that his diabetes was related to his in-service stomach symptoms and dysentery diagnosis.  To date, the Veteran has not been afforded a VA examination regarding the etiology of his diabetes.  Therefore, remand for an examination is warranted prior to adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding his claim for an increased rating for his hearing loss disability, at the February 2017 Board hearing, the Veteran stated that his hearing loss worsened since his last VA examination in September 2012.  Therefore, an updated VA examination is necessary to assess the severity of his disorder.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding treatment records and associate them with the claims filed.  All attempts to obtain records should be documented in the claims folder.

2. Schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed back disorders.  The claims file must be made available to the examiner and reviewed prior to completion of the examination report.

The examiner must provide an opinion as to whether it is as least as likely as not that the Veteran's current diagnosis of back disorders are related to his in-service complaints of a back injury and treatment. 

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3. Schedule the Veteran for a VA examination to determine the etiology of diabetes. The claims file must be made available to the examiner and reviewed prior to completion of the examination report.

The examiner must provide an opinion as to whether it is as least as likely as not that the Veteran's current diagnosis of diabetes mellitus are related to his in-service complaints of stomach pain and dysentery. 

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4. Schedule the appellant for a VA audiology evaluation to ascertain the severity of his hearing loss disability. The examination should be conducted in accordance with 38 C.F.R. § 4.85 (2016).  

In addition to objective test results, the examiner should fully describe the functional effects caused by the bilateral hearing loss, in the final report of the evaluation, including specifically the effect of the Veteran's bilateral hearing loss on his ability to communicate and the impact of this on his employability. The examiner should address whether, and to what extent, the Veteran's bilateral hearing loss decreases his ability to communicate effectively with other people.

5. After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the RO must implement corrective procedures at once. 

6. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


